MEMORANDUM **
Henry Passarelli, a California state prisoner, appeals pro se the denial of his 28 U.S.C. § 2254 habeas corpus petition, challenging his conviction by guilty plea for first degree burglary. We have jurisdiction under 28 U.S.C. §§ 1291 and 2253, and we affirm the district court.
We reject Passarelli’s contention that he received ineffective assistance of counsel. The state courts’ determination of this is*179sue was not an unreasonable application of clearly established federal law. See 28 U.S.C. § 2254(d); see also Weighall v. Middle, 215 F.3d 1058, 1062 (9th Cir.2000). There is no indication that counsel rendered deficient performance. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Moreover, Passarelli has failed to show any prejudice from these alleged errors because the record contains overwhelming evidence of his guilt. See id. at 692, 104 S.Ct. 2052.
The state courts also did not err in rejecting Passarelli’s contention that his guilty plea was invalid. See Moran v. McDaniel, 80 F.3d 1261, 1268 (9th Cir. 1996) (noting that the factual findings of state courts are presumed correct).
Passarelli’s contention that his three strikes sentence violated the Ex Post Facto Clause lacks merit. See Brown v. Mayle, 283 F.3d 1019, 1040 (9th Cir.2002), vacated on other grounds, 538 U.S. 901, 123 S.Ct. 1509, 155 L.Ed.2d 220 (2003).
We construe the remaining contentions in the opening brief which fall outside the scope of the certificate of appealability as a request to broaden the certificate of appealability, and deny the request. See 9th Cir. R. 22-l(e).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.